      Case 1:18-cr-00444-NRB Document 122 Filed 04/07/20 Page 1 of 1




                                                                                      April 7, 2020

BY ECF                                   Application granted. The sentencing hearing
                                         is adjourned to June 9, 2020 at 2:45pm.
Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:    United States v. Riendeau, et al.
              Case No. 18 Cr. 444 (NRB)


Dear Judge Buchwald:

        We represent Josephine McLaughlin in the above-captioned matter. We write to
respectfully request a thirty-day adjournment of the sentencing hearing scheduled for
May 7, 2020, and the corresponding submission deadlines. The additional time is
necessary for defense counsel to prepare Ms. McLaughlin’s sentencing submission and to
allow Ms. McLaughlin to safely appear at the hearing in person. Ms. McLaughlin is
among the group of people identified by the Centers for Disease Control and Prevention
(“CDC”) as most at risk for contracting COVID-19. Counsel for the Government
consents to this request.

       We appreciate the Court’s consideration.


                                                     Respectfully submitted,

                                                     /s/______________
                                                     Michael Tremonte
                                                     Anna Estevao


cc:    All counsel of record (via ECF)




                             90 Broad Street | 23rd Floor | New York, NY 10004
                       www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
